Neen eee EEE =aaaES

| Honoralde ody. Adams ___0CT 16 2019

. for the St month Sd My do

 

Case: 1:19-cr-00198-JRA Doc #:14 Filed: 10/16/19 1 of 2. Pagdid ets |S

' RECEIVED

CLERK, U.S. DISTRICT
NORTHERN | DISTRICT OF OHIO

AKRON--

 

1 trae a Callin ny atney

| ger inborn ti mn ON may PSE” an

 

| hs get Olney info On my Case

 

Hs, office. es Wd me Several [nee esememeeawel

 

 

treet We codl yvetorn my. lla

 

 

 

 

Ils \< would Uke

| buts he Aneece_ ip <8 feat iS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i ao ert “wuld Nalp me
Io (le CA motoah fcr New arr :
LO FG \ the nS ri Hah he
alin Yas given WN -=. Leal ner Ihe
i oes wk ant tS help We. i

 

 

 

 

 

| OCT 16 2019 _\ mM NIEO Ke
eas sree cou _ LADY :

 

 

 

 

 

 

 

 

 

 

 

 
 

 

Aktien: \ ug08 TA SA Du [lel btstrienalehilil

 
